Wedell, J.
(concurring in result): This was not an action by a landlord against his tenant, but an action against auctioneers to recover the sale price of a one-half interest in stacked hay. The action was predicated upon the grounds (1) that at the time of the public sale plaintiff was the owner of such interest, and (2) that defendants, prior to the sale, entered into an agreement with plaintiff to deliver the sale price of such interest to him.
Time will not permit an analysis of the facts. I merely desire to say that, in view of the record before us, it is my opinion plaintiff, for a number of reasons, was not entitled to recover from the auctioneers on the theory he owned a one-half interest in the hay or that he had a contract enforceable against the defendant auctioneers, doing business under the name and style of Eureka Auction Sale. I, therefore, believe the demurrer to plaintiff’s evidence was properly sustained.